Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141840                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 141840
                                                                   COA: 297379
                                                                   Wayne CC: 02-007486-01-FC
  KENITO M. DRAKE,
            Defendant-Appellant.

  _________________________________________/

               On order of the Court, the application for leave to appeal the August 18,
  2010 order of the Court of Appeals is considered, and it is DENIED, because the
  defendant’s motion for relief from judgment is prohibited by MCR 6.502(G).

         HATHAWAY, J., not participating. Justice Hathaway recuses herself and will not
  participate in this case as she was the presiding trial court judge. See MCR 2.003(B).

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
           y0418                                                              Clerk